

117 HRES 372 IH: Expressing support for the designation of May as “National Bladder Cancer Awareness Month”.
U.S. House of Representatives
2021-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 372IN THE HOUSE OF REPRESENTATIVESMay 7, 2021Mr. Cartwright (for himself, Mr. Aderholt, Mr. Cleaver, Mr. Cohen, Mr. Connolly, Mr. Gallego, Mr. Fitzpatrick, Mr. Grijalva, Ms. Johnson of Texas, Ms. Norton, Mr. Payne, Mr. Posey, Mr. Ruiz, Mr. Rush, and Ms. Wasserman Schultz) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing support for the designation of May as National Bladder Cancer Awareness Month.Whereas increased public awareness and early treatment of bladder cancer will save hundreds of thousands of lives;Whereas more than 600,000 families in the United States live with bladder cancer;Whereas it is estimated that more than 83,700 people in the United States, or over 230 Americans every day, will be diagnosed with bladder cancer in 2021, including over 64,200 men and 19,400 women;Whereas it is estimated that bladder cancer will kill more than 17,200 Americans this year alone;Whereas the bladder cancer diagnosis rate is expected to increase by 3 percent in 2021, while many other forms of cancer are projected to decline;Whereas bladder cancer can directly impact all people, regardless of age, sex, and race;Whereas bladder cancer is among the top 6 most diagnosed cancers in the United States, and the top 4 most commonly diagnosed cancers for our honored veterans;Whereas, if diagnosed early, bladder cancer is highly treatable, but survivability rates decrease substantially with later detection;Whereas smoking and occupational exposure to carcinomic chemicals are the top two causes of bladder cancer;Whereas studies have shown a higher level of bladder cancer in firefighters, veterans, and senior citizens than in the general public;Whereas bladder cancer symptoms, such as blood in the urine, are easily recognized, however, many Americans are unaware of the warning signs and often put off testing and treatment;Whereas bladder cancer is known as one of the most expensive cancers to treat on a per patient basis and has a reoccurrence rate of approximately 50 to 80 percent, requiring lifelong surveillance;Whereas while bladder cancer is more prevalent in men, women are commonly diagnosed at a later stage and face a worse prognosis even when diagnosed at the same stage as men;Whereas there has been only one significant breakthrough in the past 30 years to advance the treatment of and move toward a cure for bladder cancer;Whereas the quality of life and chance of survival for a bladder cancer patient depends largely on new advancements and a renewed focus on research from both the Federal Government and private industry;Whereas increased awareness for bladder cancer will promote earlier diagnosis and increased chances of survival;Whereas, in 2021, Congress will require the Department of Veterans Affairs to dramatically increase bladder cancer treatments for the Nation’s veterans, living up to the promise the Nation made decades ago;Whereas based on the Nation’s experience diagnosing and caring for Vietnam veterans exposed to carcinogenic chemicals such as Agent Orange and Agent Blue, efforts are underway to document current servicemembers’ exposure to burn pits;Whereas the Congressionally Directed Medical Research Programs, working concurrently with the National Institutes of Health, annually fund the high-risk, high-reward, research required to one day discover a cure for bladder cancer;Whereas traditionally throughout May, survivors, caregivers, and loved ones unite for walks in communities across the United States to raise awareness for bladder cancer along with funds for bladder cancer research;Whereas the Bladder Cancer Advocacy Network has worked for more than 15 years to raise public awareness for bladder cancer while providing patients with the knowledge, resources, and support they need to navigate their personal bladder cancer journey;Whereas the Bladder Cancer Advocacy Network annually funds cutting edge research in search of better treatments and a final cure for bladder cancer while working every day to raise public awareness, support patients, and increase research; andWhereas May would be an appropriate month to designate as National Bladder Cancer Awareness Month: Now, therefore, be itThat the House of Representatives—(1)supports the designation of National Bladder Cancer Awareness Month; (2)supports the goals and ideals of National Bladder Cancer Awareness Month; and(3)calls on the people of the United States, interested groups, the research community, and affected persons to—(A)promote awareness of bladder cancer and foster understanding of the impact of the disease on patients, their families, caregivers, and their community; (B)take an active role in the fight to end bladder cancer; and(C)observe National Bladder Cancer Awareness Month with appropriate ceremonies and activities.